Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 7/7/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1-4, 6, 9-12, 14-17 and added claims 18-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description regarding a comparison to a “second predetermined value” used in the notification of failure. The specification only refers to one comparison or threshold. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-10, 12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the predetermined value”, which lacks antecedent basis and is therefore indefinite.
Claim 3 recites “having the high matching degree” which lacks antecedent basis. Further it is unclear what would be considered “high” as it is an undefined relative term. 
Claim 4 recites the limitation “the matching rate of abnormality degree transition” and it is unclear due to the language if this is “the matching rate equal to or higher than a predetermined value” in claim 2 or another matching rate. 
Claim 4 recites “the high matching degree” which lacks antecedent basis. Further it is unclear what would be considered “high” as it is an undefined relative term. 
Claim 5 recites “the abnormality predicting system according to claim 3 4." Due to the amendment it is unclear what claim this depends on, leading to antecedent basis issues.
Claim 9 recites the limitation "physical quantity of processing target data” which the examiner takes to be unclear and indefinite. The data is not a physical thing, and therefore it is unclear what a physical quantity of data would be. 
Dependent claims 6, 10, and 12 inherit the indefiniteness of the claims on which they depend, and are also rejected under 35 U.S.C. 112 b. 
Claim 15 recites “a server device comprising a second processor of the at least one processor configured to execute each storing, the calculating, and the determining” which does not follow English grammar standards and is therefore taken to be indefinite as it is unclear if this is executing “each storing” or “each of the” 3 operations in the list. 
Dependent claim 16 inherits the indefiniteness of the claim on which it depends, and is also rejected under 35 U.S.C. 112 b. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a system which would fall into a statutory category of invention. However, the claim comprises a generic computing device to complete steps of inputting data, storing information, calculating a degree of abnormality based on matching techniques, and evaluating a prediction result by a comparison. These steps are taken to be no more than a data comparison, which is a mathematical relationship (as described in the October 2019 update to patent eligibility guidance) and is therefore an abstract idea under step 2a prong 1. Under step 2a prong two, there is no integration into a practical application, as the only action done with the determination is a display, which is not an application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2s because the system components are no more than a generic computer, which the courts have held is not significantly more than the abstract idea itself. The “inputting” step as presented is no more than the reading of a data file, which would not be considered to be significantly more as there is no specific measurement claimed. Finally, display of a result has also been determined by the courts to not be significantly more than the abstract idea itself. 
Dependent claims 2-16 and 18-20 further define the mathematical concept (claims 2, 7, 8, 12, 13 and 18-20) the display of the result (claims 3, 4, 5, 6, 9, 10, 11 and 16) or the generic computer and computer communication (claims 14 and 15). Therefore, for the same rationale as described in claim 1 above, the claims do not add significantly more than the abstract idea of claim 1, and are therefore also rejected under 35 U.S.C. 101. 
Claim 17 is directed to a method which would fall into a statutory category of invention. However, the claim comprises steps to complete steps of inputting data, storing information, calculating a degree of abnormality based on matching techniques, and evaluating a prediction result by a comparison. These steps are taken to be no more than a data comparison, which is a mathematical relationship (as described in the October 2019 update to patent eligibility guidance) and is therefore an abstract idea under step 2a prong 1. Under step 2a prong two, there is no integration into a practical application, as the only action done with the determination is a display, which is not an application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2s because the system components are no more than a generic computer, which the courts have held is not significantly more than the abstract idea itself. The “inputting” step as presented is no more than the reading of a data file, which would not be considered to be significantly more as there is no specific measurement claimed. Finally, display of a result has also been determined by the courts to not be significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikejiri in view of Koyama (US20160058394).
Regarding claim 1: Ikejiri discloses an abnormality predicting system comprising: 
a display (Ikejiri ref 14); 
at least one processor (Ikejiri ref 12); 
a memory (Ikejiri ref 13) having instructions that, when executed by the at least one processor, cause the at least one processor to execute operations, the operations including: 
storing, in a storage, abnormality prediction data, the abnormality prediction data including a first plurality of sample data points (Ikejiri ref 22, 23 paragraph 0096, see also paragraph 0123 where the first spectrum is a first plurality);
storing, in the storage, abnormality degree data in association with the abnormality prediction data (Ikejiri paragraph 0108 where the average and standard deviations are a form of degree data); 
inputting processing target data comprising at least one of audio data and vibration data acquired from a target device (Ikejiri abstract, 0004, 0014, 0029 where the waveform is the input data), the at least one of the audio and the vibration data including a second plurality of sample data points (Ikejiri paragraph 0123 where the second spectrum is a second plurality, paragraph 0013 where there is a combined feature value and a second determination value which are also showing 2 pluralities of data); 
calculating an abnormality degree of the processing target data (Ikejiri 0009, 0060 where the feature values are a type of abnormality degree);
determining an abnormality prediction of the target device based on the abnormality prediction data which is stored in the storage in association with the set of the first plurality of sample data points () (Ikejiri paragraph 0096, 0089 where the Fourier analysis is a form of process paragraph 0020 where the comparison is another form of determining paragraph 0120-0121 where life expiration is a prediction), the abnormality prediction comprising a failure occurrence prediction (Ikejiri paragraph 0120-0121 where life expiration is a prediction; and
generating a display screen for displaying the abnormality prediction on the display device (Ikejiri paragraph 0114),
Ikejiri does not explicitly disclose matching the second plurality of sample data points with a set of the first plurality of sample data points, that the abnormality degree is based on a matching rate of the second plurality of sample data points with the set of the first plurality of sample data points or the display screen showing the second plurality of sample data points overlapped with the first plurality of sample data points.
Koyama discloses an abnormality detection device and method in which patterns are explicitly matched (Koyama paragraphs 0035-0036, 0194) which are a new and old pattern (Koyama paragraph 0150 which are the use of 2 pluralities as claimed in the instant application) and where there is explicitly a degree of matching waveforms (Koyama paragraph 0175 which is an overlap). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the features of Koyama in the invention of Ikejiri in order to provide an abnormality prediction device capable of outputting the fact that there is a possibility of abnormality occurring (Koyama paragraph 0019).
Regarding claim 2: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose processing related to the abnormality prediction further comprises: 
comparing the second plurality of sample data points and the set of the first plurality of sample data points (Ikejiri paragraph 0020 where the comparison is this latest and past paragraph 0014, 0029 where time dependence is explicitly disclosed Koyama paragraphs 0035-0036, 0150);
predicting a possibility of failure of the target device based on the second plurality of sample data points and the set of the first plurality of sample data points having the matching rate equal to or higher than the predetermined value (Ikejiri paragraph 0020-0021 where life expiration is the prediction 0092 where the correlation is disclosed, 0113 where the determination of “near” expiration is the matching rate as claimed); and 
outputting a result of the predicting as a failure occurrence prediction result (Ikejiri paragraph 0099, 0103, 0114).
Regarding claim 3: Ikejiri and Koyama disclose the limitations of claim 2 as described above. Ikejiri and Koyama also disclose the at least one processor is configured to generate the display screen to display first plurality of sample data points as a current abnormality degree, and if the set of the first plurality of sample data points having the high matching degree exists, display a future prediction abnormality degree using the past abnormality degree having the high matching degree (Ikejiri 0113-0114 where the time to expiration is the prediction).
Regarding claim 4: Ikejiri and Koyama disclose the limitations of claim 3 as described above. Ikejiri and Koyama also disclose the at least one processor is configured to generate the display screen to display the matching rate of the abnormality degree if the past abnormality degree having the high matching degree exists (Ikejiri 0113-0114).
Regarding claim 5: Ikejiri and Koyama disclose the limitations of claim 3 as described above. Ikejiri and Koyama also disclose the at least one processor is configured to generate the display screen to display a message indicating the failure occurrence prediction (Ikejiri 0113-0114).
Regarding claim 6: Ikejiri and Koyama disclose the limitations of claim 5 as described above. Ikejiri and Koyama also disclose the at least one processor is configured to generate the display screen to display a message indicating a notification that there is a possibility of failure if the possibility of failure of the target device in is equal to or higher than a second predetermined value (Ikejiri 0113-0114 where the “near expiration” is a possibility of failure).
Regarding claim 7: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the operations further include: 
executing preprocessing for the processing target data, the preprocessing comprising at least one of a time-frequency conversion processing and a feature amount extraction processing (Ikejiri 0096, 0098 where a Fourier analysis is disclosed); and
the at least one processor calculates the abnormality degree using all or a part of time-frequency conversion processed data after the time-frequency conversion processing or feature amount extraction processed data after the feature amount extraction processing (Ikejiri 0096, 0098).
Regarding claim 8: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri also discloses the at least one processor is configured to calculate abnormality degrees for respective abnormality causes related to the processing target data, and execute the processing related to the abnormality prediction (Ikejiri 0060, 0096, 0113). Ikejiri does not explicitly disclose wherein the at least one processor is configured to generate the display screen to display a ratio of the abnormality degree for each of the abnormality causes.
Koyama discloses an abnormality detection in which peak intensity ratios and integrated value ratios are explicitly utilized to update patterns (Koyama paragraph 0175). 
It would have been obvious to one of ordinary skill in the art to utilize and display ratios, such as those disclosed in Koyama, in the invention of Ikejiri in order to perform and display a matching result (Koyama paragraph 0175).
Regarding claim 9: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the operations further include: 
generating visualization data for visualizing a physical quantity of the processing target data based on the abnormality degree on the display screen (Ikejiri 0014, 0029, 0060 where a waveform is one visualization, 0060 where a spectrum is also a visualization), and 
the at least one processor is configured to generate the display screen to display the visualization data (Ikejiri Fig 3a-5c).
Regarding claim 10: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the at least one processor is configured to generate the display screen to display a spectrogram or a time transition of a sound volume related to one or a plurality of pieces of the processing target data as the visualization data (Ikejiri fig 3a-5c).
Regarding claim 11: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri does not explicitly disclose the operations further include: reproducing the processing target data based on the abnormality degree on the display screen as an audio signal.
Koyama discloses a sound output unit (Koyama ref 232) which outputs a sound based on a determination process of an abnormality (Koyama paragraph 0115, 0133).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a sound output, such as that of Koyama, in the invention of Ikejiri in order to give notice of an abnormality or to cause control of the device (Koyama 0153-0154).
Regarding claim 12: Ikejiri and Koyama disclose the limitations of claim 2 as described above. Ikejiri and Koyama also disclose the least one processor is configured to predict the possibility of failure of the target device using one or more statistical classification techniques (Ikejiri 0096, 0098 where a Fourier analysis is a statistical technique 0010, 0011 where the least squares and comparison of P and D are also statistical techniques).
Regarding claim 13: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the at least one processor is configured to calculate the abnormality degree of the processing target data using one or more statistical classification techniques (Ikejiri 0096, 0098 where a Fourier analysis is a statistical technique 0010, 0011 where the least squares and comparison of P and D are also statistical techniques).
Regarding claim 15: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose a terminal device comprising a first processor of the at least one processor configured to execute inputting and generating (Ikejiri ref 15); and 
a server device comprising a second processor of the at least one processor configured to execute each storing, the calculating, and the determining (Ikejiri ref 12 or ref 11).
Regarding claim 17: Claim 17 discloses the method performed by the system of claim 1, and is therefore rejected under the same grounds as claim 1 above. 
Regarding claim 18: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the operations further include: in a case where the second plurality of sample data points does not match any set of the first plurality of sample data points, the display screen is generated to show that the abnormality prediction includes an absence of the failure occurrence prediction (Koyama paragraph 0034).
Regarding claim 19: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the operations further include: calculating, as the matching rate and for corresponding ones of the second plurality of sample data points and the set of the first plurality of sample data points, a ratio of a number of points having a difference less than a predetermined value (Koyama paragraph 0175).
Regarding claim 20: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also disclose the first plurality of sample data points and the second plurality of sample data points are time-series data points (Koyama paragraphs 0031-0033).

Claims 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikejiri and Koyama in view of Gum (US 20110170787).
Regarding claim 14: Ikejiri and Koyama disclose the limitations of claim 1 as described above. Ikejiri and Koyama also do not explicitly disclose a computer that includes an audio interface, the processing target data being inputted via the audio interface.
Gum discloses a sound collection device configured to acquire processing target data of the target device (Gum 0019 where audio identification via frequency tones requires the sound detection device); 
It would have been obvious to one of ordinary skill in the art to utilize sound identification, such as those disclosed in Gum, in the invention of Ikejiri and Koyama in order to correctly identify the target object (Gum 0004).
Regarding claim 16: Ikejiri and Koyama disclose the limitations of claim 15 as described above. Ikejiri does not explicitly disclose a microphone configured to acquire processing target data of the target device; a camera configured to capture an image of an identification mark corresponding to the target device; and the display configured to display a captured image of the identification mark, wherein the first processor is configured to display a guide display for defining a size of the captured image of the identification mark and the captured image obtained by capturing the image of the identification mark by the camera on the display screen of the display device, and wherein the first processor is configured to input the processing target data of the target device in response to the captured image being within a range of the guide display. 
Gum discloses a sound collection device configured to acquire processing target data of the target device (Gum 0019 where audio identification via frequency tones requires the sound detection device); 
an image capturing device configured to capture an image of an identification mark corresponding to the target device (Gum 0016, 0023 where there is object recognition which is an identification marker); and 
the display device configured to display a captured image of the identification mark (Gum 0021), 
wherein the first processor is configured to display a guide display for defining a size of the captured image of the identification mark and the captured image obtained by capturing the image of the identification mark by the image capturing device on the display screen of the display device (Gum 0027 where a viewfinder and image size are disclosed), and 
wherein the first processor is configured to input the processing target data of the target device if the captured image falls within a range of the guide display (Gum 0023 where the magnification is a form of falling in a range guide 0027 where an image boundary (240) is determined).
It would have been obvious to one of ordinary skill in the art to utilize sound and image identification, such as those disclosed in Gum, in the invention of Ikejiri in order to correctly identify the target object (Gum 0004).
Response to Arguments
Applicant's arguments filed regarding the 101 rejections have been fully considered but they are not persuasive. While the Applicant has argued that the language has integrated the claim into a practical application the Examiner disagrees. While the claim does include "audio and vibration data" there is no claim limitation regarding the collection of this data, so it may just be read from a file. The other limitations are directed to making a prediction and displaying a result, which the courts have said are abstract. Where the claim language to include need a control of some sort based on the prediction, further consideration would be required. 
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, due to applicant’s amendment a new ground of rejection has been provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896